IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA
V. : Crim. No. CCB-17-410
: Civil No. CCB-18-1329
VATRONE FOOTE
...000...
MEMORANDUM

On May 7, 2018, federal prison inmate Vatrone Foote filed a motion to vacate his
sentence under 28 U.S.C. § 2255. (ECF 53).! This followed his guilty plea on December 20,
2017, to an indictment charging him as a felon in possession of a firearm under 18 U.S.C. §
922(g)(1). (ECF 39). Represented by the Federal Public Defender’s Office, he was sentenced
the same day to incarceration for a period of 51 months, (ECF 40), consistent with his plea
agreement under Rule 11(c)(1)(C), (ECF 39 fj 8-9).

Foote now argues that his guidelines were calculated incorrectly at OL17/CHVI (51-63
months). For the reasons explained by the government, however, he has not shown any error
with the calculation. (ECF 55 at 5-6). Further, he was fully advised of his rights, his waiver of
appeal, that the guidelines were advisory, and that he was agreeing to a sentence of 51 months
“taking into account the nature and circumstances of the offense, your criminal history and all
the relevant factors under the law.” (Dec. 20, 2017, Hr’g Tr. at 14:15—20, ECF 55-1).
Accordingly, Foote is not entitled to relief.

A separate Order follows.

 

/ ! 3// AO U (fS
ate Catherine C. Blake

United States District Judge

 

' ECF references correspond to entries in Crim. No, CCB-17-410.
